Oo Oo YD DBD A BP W WH

VY NY NY NY NY NY NY DY NO Be ee ewe Se ewe es ew De Ye
oN DMN FW DY SHY SO eI A HW BR Ww KY So

 

 

Case 2:19-cr-00041-RSL Document 70-1 Filed 01/17/20 Page 1of1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-041RSL
Plaintiff,
Vv. [PROPOSED] ORDER GRANTING

GOVERNMENT’S MOTION TO FILE A
MURUGANANANDAM ARUMUGAM, | RESPONSE IN EXCESS OF 12 PAGES

Defendant.

 

The Court having reviewed the Government’s Motion to File a Response in
Excess of Twelve Pages, enters the following order:

IT IS HEREBY ORDERED that the motion is GRANTED. The Government may
file a response to Defendant’s motion to compel discovery (Dkt 67) that does not exceed

twenty-seven pages. Te

DATED this 2" day of , 2020.

(WAS Crank

ROBERT S. LASNIK
United States District Judge

 

Presented by:

s/ Cecelia Y. Gregson
CECELIA Y. GREGSON
Special Assistant United States Attorney

Order to File a Memorandum in Excess of 12 Pages - 1 UNITED STATES ATTORNEY
United States v. Arumugam, CR19-041RSL mam Sv SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970
